Citation Nr: 1141746	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  98-12 171 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for myositis ossificans of the right hip. 

2.  Entitlement to an initial rating in excess of 10 percent for arthralgia of the right ankle. 

3.  Entitlement to an initial rating in excess of 10 percent for arthralgia and arthritis of the thoracolumbar spine. 

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from April 1998 and later-issued rating decisions of the Buffalo, New York, RO.  In the appealed April 1998-issued rating decision, the RO granted service connection for right hip myositis ossificans and assigned a 10 percent rating, but denied an increased rating for right patellar dislocation and chondromalacia, rated 50 percent disabling.  The decision also denied a TDIU. 

In August 1999, the RO granted service connection for right ankle arthralgia, assigning a 10 percent rating, and granted service connection for lumbosacral spine arthralgia, assigning a 10 percent rating.  The decision denied service connection for traumatic arthritis of the cervical, thoracic, and lumbosacral areas of the spine. 

The Veteran requested a hearing before a Veterans Law Judge.  The Board notified the Veteran that a hearing had been scheduled for May 17, 2001. The claims file notes that the Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained her failure to report or requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d). 

In June 2001, the Board remanded the case for development. 

In March 2006, the RO granted service connection for cervical spine degenerative disc disease and assigned a 10 percent rating effective from March 24, 1997.  This grants the benefit sought for the cervical spine that was denied in the appealed August 1999 rating decision.  Because the Veteran has not disagreed with the 10 percent rating for the cervical spine, the Board need not address that rating. 

The March 2006 RO rating decision, however, erroneously granted an initial 10 percent rating for the thoracolumbar spine disability effective from March 24, 1997.  Although the rating decision adds traumatic arthritis of the thoracolumbar spine to the service-connected low back disability, the RO had already granted an initial 10 percent rating for the lumbar spine in the August 1999 rating decision.  Incidentally, the RO issued a rating decision in September 1999 that erroneously lists the lumbar spine as zero percent disabling.  Thus, the purported grant of an initial 10 percent rating for the thoracolumbar spine in the March 2006 decision was simply duplicative, as the 10 per cent rating had previously been granted.  Because higher ratings are available for the spine, the issue of an initial rating in excess of 10 percent remains viable.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has recharacterized the issue of a higher initial rating for the thoracolumbar spine to correct previous error. 

When the case was last before the Board in February 2009, all of the issues listed on the title page were remanded for additional development. 

As noted in the February 2009 Board remand, the Veteran's representative requested secondary service connection for diabetic peripheral neuropathy.  This matter was referred to the RO for appropriate action; however, no such action was taken.  Accordingly, it is again referred to the RO for further consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded once more.  The Board previously remanded these claims in February 2009 to afford the Veteran additional VA examinations.  Upon remand, the Veteran was scheduled for appropriate VA examinations, but she then failed to appear at the VA examinations.  Generally, when a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655 (b) (2011).  The Board notes that an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655 (b) (2011).  

However, in an undated record associated with the claims file, the AMC noted that the Veteran did not fail to report to the VA examinations, she called and said that she broke her ankle and could not come in.  She would contact her Power-of-Attorney, in this case, the Vietnam Veterans of America, when she was able to report.  The Board, accordingly, finds that the Veteran has presented good cause for her failure to appear at the scheduled VA examinations.  See 38 C.F.R. 
§ 3.655 (2011).  Although the claims file is negative for any contact from the Veteran regarding rescheduling the VA examinations, to include any response to the December 2010 supplemental statement of the case, the Board will give the Veteran the benefit of the doubt and remand these matters to the RO to schedule the Veteran for appropriate VA examinations. 

To satisfy the Board's February 2009 remand directives, the RO/AMC should schedule the Veteran for an orthopedic examination to assess functional loss of the right hip, right ankle, and thoracolumbar spine during flare-ups that adequately addresses the considerations pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In DeLuca, supra, the Court held that in evaluating a service-connected disability, the Board erred in not adequately considering functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40  and 4.45 and that the rule against pyramiding set forth at 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups. 

In November 2008, the Veteran's representative requested a current evaluation and a "vocational examination" to determine employability in light of her flare-ups of back, right hip, and right ankle pains.  VA's duty to assist might include providing a current examination and a social and industrial survey prior to adjudication.  38 U.S.C. § 5103; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, because the above listed rating issues are being remanded for development, the TDIU issue must also be remanded. 

The Veteran is reminded that failure to report to the scheduled examination(s) without good cause may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  Id.  

If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic examination by an appropriate specialist to determine the current nature and severity of the service-connected disabilities of the thoracolumbar spine, right hip and right ankle.  The claims file should be made available to the physician for review of the pertinent evidence.  All indicated tests and studies should be undertaken.  

The examiner is requested to determine the nature and severity of the Veteran's thoracolumbar spine, right hip and right ankle disabilities.  Range of motion testing of the thoracolumbar spine, right hip and right ankle, expressed in degrees, should be provided.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with each disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner is asked to address the extent of functional impairment during flare-ups of symptoms of the service-connected disabilities and express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

2.  The Veteran should also be afforded a VA social and industrial survey to assess the Veteran's employment history, educational background, and day-to-day functioning.  The claims folder should be made available to the examiner.  The report should include a full account of the Veteran's occupational and educational history since service.  A written copy of the report should be associated with the Veteran's claims file. 

3.  The RO should arrange for a physician to offer a medical opinion addressing employability.  The physician is asked to do the following: 

(a) Note a review of the claims file.  As of this writing, service connection is in effect for adjustment disorder, rated 10 percent; cervical spine degenerative disc disease, rated 10 percent; thoracolumbar spine arthritis, rated 10 percent; right hip myositis ossificans, rated 10 percent; right knee prosthesis, rated 60 percent; and, for diabetes mellitus, rated 10 percent. 

(b) Offer an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that all service-connected disabilities would prevent the Veteran from securing and following a substantially gainful occupation. 

If no opinion can be rendered, without resorting to pure speculation, the examiner should explain why this is not possible.  The examiner is also asked to provide a rationale for any opinion expressed.  If the examiner is unable to provide the requested opinion without a VA examination, such examination should be arranged by the RO. 

4.  The claims file must properly document any notifications sent to the Veteran as to any scheduled VA examination and she must be advised that failure to cooperate by not attending such examinations may result in an adverse determination.  38 C.F.R. § 3.655 (2011). 

5.  Following the above, the RO should review all relevant evidence and readjudicate the claims.  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and her representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


